EXHIBIT 10.4

 

PROMISSORY NOTE

SECURED BY DEED OF TRUST

 

$,000.00    Las Vegas, Nevada     

, 2003

 

This Promissory Note (“Note”) is executed pursuant to the Construction Loan
Agreement (the “Loan Agreement”), dated as of, 2003, (“Borrower”), and
(“Lender”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

 

FOR VALUE RECEIVED, Borrower promises to pay to Lender, or order, the principal
sum of Dollars ($,000.00) (the “Note Amount”), as provided in the Loan
Agreement, together with interest as provided herein. Pursuant to the
Construction Loan Agreement of even date herewith, the loan amount shall be
disbursed in installments as follows:

 

1. Interest Rate. Interest shall accrue on the full Note Amount, from the date
the Deed of Trust is recorded until the date the Note Amount is paid in full, at
the rate of percent (%) per annum. Interest shall be calculated on the basis of
a 360-day year and actual days elapsed. Accrued but unpaid interest shall be
compounded monthly.

 

2. Payments. Monthly interest on the Note Amount shall be due and payable on the
first day of each month, in advance. For example, interest that would accrue in
the month of May will be due and payable on May 1, and will be calculated on the
amount due under the Note on that day. Provided no Event of Default is then
existing, at the time any principal amount of the Loan is repaid, the next
interest payment (or the final principal payment that fully repays the Loan)
shall be reduced by the excess prepaid interest, if any All payments shall be
made in lawful money of the United States of America and in immediately
available funds at Lender’s office, the address for which is specified in the
Loan Agreement, or at such other place as the holder hereof may from time to
time direct by written notice to Borrower.

 

3. Maturity Date. The term of this Note shall be for a period of XX (X) months
from the date the entire Loan Amount and documents needed to close the Loan are
deposited with the Title Company. If not sooner paid, the outstanding principal
balance under this Note, all accrued and unpaid interest, and all other
indebtedness of Borrower owing under any and all of the Loan Documents shall be
due and payable in full on the Maturity Date.

 

4. Application of Payments. All payments on this Note shall, at the option of
the holder hereof, be applied first to the payment of accrued interest then
payable. This Note is entitled to all of

 

- 1 -



--------------------------------------------------------------------------------

the rights, benefits and privileges provided for in the Loan Agreement as it may
from time to time be supplemented, modified or amended. The Loan Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events.

 

5. Prepayment. Maker agrees that all loan fees and any prepaid finance charges
are fully earned as of the date hereof and will not be subject to refund upon
early payment (whether voluntary or as a result of default). Subject to the
foregoing, at any time prior to the Maturity Date, Maker may prepay this Note in
part or in full without penalty.

 

6. Collateral. This Note is secured by (1) the Deed of Trust (the “Deed of
Trust”) executed by Borrower, as trustor, in favor of Lender, as beneficiary,
covering certain real property located in the County of Clark, State of Nevada
(the “Property”), and (2) all other existing and future Security Documents.

 

7. Defaults; Acceleration. The occurrence of any Event of Default as defined in
the Loan Agreement shall be a default hereunder. Upon the occurrence of an Event
of Default, Lender may declare the entire principal of the Note then outstanding
(if not then due and payable thereunder) and all other obligations of Borrower
hereunder and under the Loan Documents, to be due and payable immediately, and,
subject to applicable provisions of law, upon any such declaration the principal
of the Note and accrued and unpaid interest, and all other amounts to be paid
under the Note, the Deed of Trust or any other Loan Document shall become and be
immediately due and payable, anything in this Note or in the Deed of Trust to
the contrary notwithstanding.

 

8. Late Charge. Borrower acknowledges that if any interest payment is not made
when due or if the entire amount due under this Note is not paid by the Maturity
Date or, if accelerated as permitted by this Note or any other Loan Document, by
the payment date given in the acceleration notice, the holder hereof will incur
extra administrative expenses (i.e., in addition to expenses incident to receipt
of timely payment) and the loss of the use of funds in connection with the
delinquency in payment. Because the actual damages suffered by the holder hereof
by reason of such extra administrative expenses and loss of use of funds would
be impracticable or extremely difficult to ascertain, Borrower agrees that five
percent (5%) of the amount so delinquent shall be the amount of damages to which
such holder is entitled, upon such breach, in compensation therefor. Therefore,
Borrower shall, in the event any payment required under this Note is not paid
within five (5) days after the date when such payment becomes due and payable
pursuant to Sections 2 and 3, above, and without regard to any default notice
under Section 7, and without further notice, pay to the holder hereof as such
holder’s sole monetary recovery to cover such extra administrative expenses and
loss of use of funds, liquidated damages in the amount of five percent (5%) of
the amount of such delinquent payment. The provisions of this paragraph are
intended to govern only the determination of damages in the event of a breach in
the performance of the obligation of Borrower to make timely payments hereunder,
including the timely payment of any accelerated amount. Nothing in this Note
shall be construed as an express or implied agreement by the holder hereof to
forbear in the collection of any delinquent payment or in exercising any of its
rights and remedies under the Loan Documents, or be construed as in any way
giving Borrower the right, express or implied, to fail to make timely

 

- 2 -



--------------------------------------------------------------------------------

payments hereunder, whether upon payment of such damages or otherwise. The right
of the holder hereof to receive payment of such liquidated and actual damages,
and receipt thereof, are without prejudice to the right of such holder to
collect such delinquent payments and any other amounts provided to be paid
hereunder or under any security for this Note or to declare a default hereunder
or under any security for this Note.

 

9. Default Rate. From and after the Maturity Date or, if any Event of Default
occurs and is not timely cured, from the date the payment was due regardless of
any cure period provided in the notice of default, through and including the
date such default is cured, at the option of the holder hereof, all amounts
owing under the Note and all sums owing under all of the Loan Documents shall
bear interest at a default rate equal to twenty percent (20%) per annum
(“Default Rate”). Such interest shall be paid on the first day of each month
thereafter, or on demand if sooner demanded.

 

10. Waivers. Borrower waives any right of offset it now has or may hereafter
have against the holder hereof and its successors and assigns. Borrower waives
presentment, demand, protest, notice of protest, notice of nonpayment or
dishonor and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note (other than notices expressly
required by the terms of the Loan Agreement). Borrower expressly agrees that any
extension or delay in the time for payment or enforcement of this Note, to
renewal of this Note and to any substitution or release of the Property, all
without any way affecting the liability of Borrower hereunder. Any delay on
Lender’s part in exercising any right hereunder or under any of the Loan
Documents shall not operate as a waiver. Lender’s acceptance of partial or
delinquent payments or the failure of Lender to exercise any rights shall not
waive any obligation of Borrower or any right of Lender, or modify this Note, or
waive any other similar default.

 

11. Costs of Collection. Borrower agrees to pay all reasonable costs of
collection when incurred and all costs incurred by the holder hereof in
exercising or preserving any rights or remedies in connection with the
enforcement and administration of this Note or following a default by Borrower,
including but not limited to reasonable attorneys’ fees. If any suit or action
is instituted to enforce this Note, Borrower promises to pay, in addition to the
costs and disbursements otherwise allowed by law, such sum as the court may
adjudge reasonable attorneys’ fees in such suit or action.

 

12. Sale or Other Encumbrances.

 

(a) In order to induce Lender to make the loan secured hereby, Borrower agrees
that if the Mortgaged Property or any part thereof or any interest therein,
shall be sold (except sales for which a partial release of the Deed of Trust
shall be made pursuant to the Loan Agreement), assigned, transferred, conveyed,
pledged, mortgaged or encumbered with financing other than that secured hereby
or otherwise alienated by Borrower whether voluntarily or involuntarily or by
operation of law, except as shall be specifically hereinafter permitted or
without the prior written consent of Lender, then Lender, at its option, may
declare this Note and all other obligations hereunder to be forthwith due and
payable. Except as shall be otherwise specifically provided herein, any (a)
change in the legal or equitable ownership of the Mortgaged Property whether or
not of

 

- 3 -



--------------------------------------------------------------------------------

record, or (b) change in the form of entity or ownership (including the
hypothecation or encumbrance thereof) of the stock or any other ownership
interest in Borrower shall be deemed a transfer of an interest in the Mortgaged
Property; provided, however, that any transfer of the Mortgaged Property or any
interest therein to an entity which controls, is controlled by, or is under
common control with Borrower shall not be considered a transfer hereunder. In
connection herewith, the financial stability and managerial and operational
ability of Borrower is a substantial and material consideration to Lender in its
agreement to make the loan to Borrower secured hereby. The transfer of an
interest in the Mortgaged Property may materially alter and reduce Lender’s
security for the indebtedness secured hereby. Moreover, Lender has agreed to
make its loan based upon the presumed value of the Mortgaged Property and the
Rents and Profits thereof. Therefore, it will be a diminution of Lender’s
security if junior financing, except as shall be permitted by Lender, or if
other liens or encumbrances should attach to the Mortgaged Property.

 

(b) Borrower may request Lender to approve a sale or transfer of the Mortgaged
Property to a party who would become the legal and equitable owner of the
Mortgaged Property and would assume any and all obligations of Borrower under
the Loan Documents (the “Purchaser”). Lender shall not be obligated to consider
or approve any such sale, transfer or assumption or request for the same.
However, upon such request, Lender may impose limiting conditions and
requirements to its consent to an assumption.

 

(c) In the event ownership of the Mortgaged Property, or any part thereof,
becomes vested in a person or persons other than Borrower, the Lender may deal
with such successor or successors in interest with reference to this Note or the
Deed of Trust in the same manner as with Borrower, without in any way releasing,
discharging or otherwise affecting the liability of Borrower under this Note,
the Deed of Trust or the other Loan Documents. No sale of Borrower’s interest in
the Mortgaged Property, no forbearance on the part of Lender, no extension of
the time for the payment of the Deed of Trust indebtedness or any change in the
terms thereof consented to by Lender shall in any way whatsoever operate to
release, discharge, modify, change or affect the original liability of the
Borrower herein, either in whole or in part. Any deed conveying the Mortgaged
Property, or any part thereof, shall provide that the grantee thereunder assume
all of Borrower’s obligations under this Note, the Deed of Trust and all other
Loan Documents. In the event such deed shall not contain such assumption, Lender
shall have all rights reserved to it hereunder in the event of a default or if
Lender shall not elect to exercise such rights and remedies, the grantee under
such deed shall nevertheless be deemed to have assumed such obligations by
acquiring the Mortgaged Property or such portion thereof subject to the Deed of
Trust. Nothing contained in this section shall be construed to waive the
restrictions against the transfer of the Mortgaged Property contained in Section
12(a).

 

13. Usury. Borrower hereby represents that this loan is for commercial use and
not for personal, family or household purposes. It is the specific intent of the
Borrower and Lender that this Note bear a lawful rate of interest, and if any
court of competent jurisdiction should determine that the rate herein provided
for exceeds that which is statutorily permitted for the type of transaction
evidenced hereby, the interest rate shall be reduced to the highest rate
permitted by applicable law, with any excess interest theretofore collected
being applied against principal or, if such principal has been fully repaid,
returned to Borrower upon written demand.

 

- 4 -



--------------------------------------------------------------------------------

14. Notices. Any and all notices, demands and/or communications described
herein, or which may be necessary or appropriate hereunder, shall be given as
provided in the Deed of Trust.

 

15. Assignment By Lender. Lender may assign its rights hereunder or obtain
participants in this Note at any time, and any such assignee, successor or
participant shall have all rights of the Lender hereunder; provided, however,
that any such assignment shall in no way affect Lender’s obligation to fund the
Loan pursuant to the Loan Agreement and terms hereof.

 

16. Multiple Parties. A default on the part of any one entity comprising
Borrower or any Guarantor of this Note shall be deemed a default on the part of
Borrower hereunder.

 

17. Construction. This Note and all security documents and guaranties executed
in connection with this Note have been reviewed and negotiated by Borrower,
Lender and Guarantors at arms’ length with the benefit of or opportunity to seek
the assistance of legal counsel and shall not be construed against either party.
The titles and captions in this Note are inserted for convenience only and in no
way define, limit, extend, or modify the scope of intent of this Note.

 

18. Partial Invalidity. If any court of competent jurisdiction declares any
section or provision of this Note invalid or unenforceable, said determination
shall not affect the validity or enforceability of the remaining terms hereof.
No such determination in one jurisdiction shall affect any provision of this
Note to the extent it is otherwise enforceable under the laws of any other
applicable jurisdiction.

 

19. Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a) This Note shall be construed according to and governed by the laws of the
State of Nevada, without regard to its choice of law provisions.

 

(b) BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEVADA OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS NOTE, OR ANY
OTHER OF THE LOAN DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN CLARK COUNTY, NEVADA, (iii) SUBMITS TO THE JURISDICTION
OF SUCH COURTS, AND, (iv) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREES THAT IT
WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY FORUM OTHER THAN CLARK
COUNTY, NEVADA (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY

 

- 5 -



--------------------------------------------------------------------------------

ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). BORROWER FURTHER CONSENTS AND
AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO THE BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 14
HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

 

(c) BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
INDEBTEDNESS SECURED HEREBY OR ANY CONDUCT, ACT OR OMISSION OF LENDER, TRUSTEE
OR BORROWER, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LENDER, TRUSTEE OR
BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.

 

BORROWER:

 

By:

 

- 6 -